Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed January 27th, 2022, in which Claims 1, 3, 7, 9, 13, 15, and 19 are amended.  No claims are cancelled nor added.  The amendments have been entered.  Clams 1-20 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aghdam et al., “Text feature selection using ant colony optimization.”
Regarding Claim 1, Aghdam teaches a method of performing autonomous learning for updating input features used for an artificial intelligence model (Aghdam, title, “Text feature selection”), the method comprising:  (a) receiving updated data of an information space … including historical data of requests to the artificial intelligence model and output results associated with the requests (Aghdam, pg. 6848, 2nd column, 2nd-3rd paragraphs, “There are where the stories/documents to be classified are requests to the model and the classes/categories are output results) that includes a graph of nodes having a defined topology (Aghdam, pg. 6845, 2nd column, Fig. 1, where the text features, i.e. terms/words (see pg. 6844, 1st column, 3rd paragraph) from the corpus/information space correspond to nodes in the graph representation, also pg. 6845, 1st column, last paragraph, “Nodes are fully connected”) wherein different categories of input data correspond to different input notes of the graph (the features are associated with/correspond to/are used to predict the categories/classes with a text classification model); (b) updating, using a path optimization model, edge connections between the nodes of the graph by performing a plurality of path optimizations that each use a set of agents to explore the information space over cycles (Aghdam, pg. 6846, Fig. 2 including pg. 6846, 1st  column, Eq. (2) denoting updating edge pheromones/connections & pg. 6845, 1st column, last paragraph, “edges between them [nodes] denoting the choice of the next feature” where one iteration of the larger loop in Fig. 2 denotes one of a plurality of path optimizations performed by the ant colony optimization path optimization model, and where the plurality of path optimizations includes a first number, but not all, of the total number of iterations before the stopping criterion is met and the “Stop” path is taken) to reduce a cost function (Aghdam, pg. 6846, 2nd column, last paragraph, “to decrease the MSE (mean square error) of the classifier”), each connection including a strength value (Aghdam, pg. 6845, 2nd column, 3rd paragraph, “The heuristic desirability of traversal and node pheromone levels are combined to form the so-called probabilistic transition rule” where “pheromone level” is a strength value) wherein during each path optimization of the path optimizations performed in step (b), path information is shared between the rest of the agents at each cycle for determining a next position value for each of the set of agents in the graph (Aghdam, pg. 6845, 2nd column, 3rd paragraph, “The heuristic desirability of traversal and node pheromone levels are combined to form the so-called probabilistic transition rule, denoting the probability that ant k will include the feature i in its solution at time step t” with pg. 6846, 1st column, 1st paragraph, “Pheromone update” denoting sharing path information) (c) after the plurality of path optimizations performed in step (b) (i.e. after some but not all iterations of the large loop in Fig. 2 are complete) grouping input nodes of optimized paths to identify new features to the artificial intelligence model (Aghdam, pg. 6845 Fig. 1 & pg. 6846, Fig. 2, “Gather Selected Subsets” & pg. 6845, 1st column, last paragraph – 2nd column, 1st paragraph, describing ant choosing subsets of features/grouping input nodes to identify candidate features, i.e. “the ant … outputs this feature subset as a candidate” happens each iteration, therefore this happens at least once after the plurality of path optimizations which are some but not all iterations of the large loop in Fig. 2, on paths that have been optimized/improved through the plurality of iterations of path optimization; further, any features chosen including the later features visited along an optimized path are new features for that iteration) where one or more input nodes of a new feature are correlated to each other (Aghdam, pg. 6843, 1st column, 1st paragraph, “The objective of features selection … is to reduce redundancy” denoting that features are correlated to each other) and combining the new features with previous input features to form candidate input features (Aghdam, pg. 6845 Fig. 1, where new features further along any optimized path are grouped and combined with previous features earlier along the path) wherein the candidate input features have strength values above a threshold (Aghdam, pg. st column, last paragraph – 2nd column, 1st paragraph, “the current subset is determined to satisfy the traversal stopping criterion (e.g. suitably high classification accuracy has been achieved with this subset)”) (d) training the artificial intelligence model using the historical data for the candidate input features, the training providing a ranking of candidate input features relative to a measure of effect on an output value of the artificial intelligence model (Aghdam, pg. 6847, Fig. 3, “Classifier” built with the selected “Feature Subset” providing “Feature Subset Score”) and (e) selecting a plurality of top candidate input features to be used in the artificial intelligence model (Aghdam, pg. 6846, Fig. 2, “Return Best Subset” & pg. 6847, Fig. 3, “Best Feature Subset”).
Regarding Claim 3, Aghdam teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Aghdam further teaches wherein sharing path information between the rest of the agents during each cycle comprises: adjusting parameters affecting a probability of each path being searched in a subsequent cycle, wherein determining a next position value for the agents comprises selecting paths during the subsequent cycle based on the updated position (Aghdam, pg. 6846, 1st column, 1st paragraph, “Pheromone update rule” with pg. 6845, 2nd column, 3rd paragraph, “The heuristic desirability of traversal and node pheromone levels are combined to form the so-called probabilistic transition rule, denoting the probability that ant k will include the feature i in its solution at time step t,” also see pg. 6846, Fig. 2).
Regarding Claim 5, Aghdam teaches the method of Claim 3 (and thus the rejection of Claim 3 is incorporated).  Aghdam further teaches wherein the path information includes an error relative to a target goal (Aghdam, pg. 6486, 2nd column, last paragraph, “each ant builds solutions completely … the evaluation criterion is mean square error (MSE) of the classifier”).
6, Aghdam teaches the method of Claim 5 (and thus the rejection of Claim 5 is incorporated).  Aghdam further teaches performing step b) until the target goal has been met (pg. 6845, 1st column, last paragraph – 2nd column, 1st paragraph, “to satisfy the traversal stopping criterion (e.g. suitably high classification accuracy has been achieved with this subset)” & pg. 6856, Fig. 2 “Evaluate Stopping Criterion”).
Regarding Claim 7, Aghdam teaches the method of Claim 5 (and thus the rejection of Claim 5 is incorporated).  Aghdam further teaches initializing the agents at a start of each cycle according to a weighted distribution that is based on a gradient of the error relative to the target goal (Aghdam, pg. 6846, 1st column, 1st paragraph, pheromone amounts, which are a distribution known to the agents/ants, are initialized based on a gradient based on/weighted using the error, see “The pheromone is updated according to … the measure of the classifier performance”). 
Regarding Claim 9, Aghdam teaches the method of Claim 7 (and thus the rejection of Claim 7 is incorporated).  Aghdam further teaches wherein the path information includes movement vectors that point in a direction of new information (Aghdam, pg. 6845, 2nd column, Eq. (2), “                        
                            
                                
                                    P
                                
                                
                                    i
                                
                                
                                    k
                                
                            
                            (
                            t
                            )
                        
                    ” are vectors that promote movement in the ants to move them in the direction of additional features/new information to add to the candidate feature set).
Regarding Claim 10, Aghdam teaches the method of Claim 7 (and thus the rejection of Claim 7 is incorporated).  Aghdam further teaches wherein the set of agents are initialized at the start of each cycle based on a specified search criteria (Aghdam, pg. 6486, 2nd column, last paragraph, “each ant builds solutions completely … the evaluation criterion is mean square error (MSE) of the classifier”) and wherein the specified search criteria includes a definition of a goal, a definition of the cost function (Aghdam, pg. 6486, 2nd column, last paragraph, where the goal is correct classification of the documents, the cost function is error of a misclassified document), a predetermined cost requirement (Aghdam, pg. 6845, 1st column, last paragraph – 2nd column, 1st paragraph, “the current subset is determined to satisfy the traversal stopping criterion (e.g. suitably high classification accuracy has been achieved with this subset)”) and an initial distribution of agents (Aghdam, pg. 6846, 1st column, 4th paragraph, “generating a number of ants which are then placed randomly on the graph”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aghdam et al., “Text feature selection using ant colony optimization,” in view of Wagner, “Specifications of Building Polish Lexica for Application in ASR and TTS systems.”
Regarding Claim 2, Aghdam teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Aghdam further teaches when the two or more candidate input features share a predetermined number of input nodes (all entries in Aghdam share a predetermined number of input nodes as the text feature graph is fully connected, see Aghdam, pg. 6845, 1st column, last paragraph, “Nodes are fully connected”).  Aghdam does not teach, but Wagner teaches, combining two or more candidate input features into a single input feature (Wagner, pg. 6, 2nd column, 1st paragraph, “Compound entries are multiple-token entries.  There are allowed only in the proper names, special applications words, and foreign words sections of lexica.  Some of these are classified as phrases (e.g. New_York, happy_hour) and are treated as single entries … if their individual components never occur, are meaningless, or take a very different meaning when considered stand-alone”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine some special text features of Aghdam (which have been shown to share a predetermined number of input nodes) into single a single feature, as does Wagner, in the invention of Aghdam.  The motivation to do so is that “their individual components never occur, are meaningless, or take a nd column, 1st paragraph), i.e. the individual components would not make good features.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aghdam, in view of Breckenridge, US PG Pub 2012/0191631.
Regarding Claim 4, Aghdam teaches the method of Claim 3 (and thus the rejection of Claim 3 is incorporated).  Aghdam does not teach repeating steps a) through e) at a later point in time, and wherein the updated data at the later point in time includes historical data of additional requests to the artificial intelligence model and output results associated with the additional requests.  However, Breckenridge teaches repeating the training of an artificial intelligence model at a later point in time after additional training data (i.e. historical data of requests and output results) has been acquired (Breckenridge, [0010], “the updateable trained predictive models can by dynamically updated as new training data becomes available.  Static trained predictive models … can be regenerated using an updated set of training data”) and that training models can include feature selection (Breckenridge, [0040], “The selection of features, i.e. feature induction, can occur during multiple iterations of computing the training function over the training data”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate updated classification models, including updated feature sets, such as those of Aghdam, as new training data is acquired, in the manner of Breckenridge.  The motivation to do so is so that “As a particular client’s training data changes over time, the client entity can be provided access to a trained predictive model that has been trained with training data reflective of the changes” (Breckenridge, [0021]) i.e. the models can be improved by including more and newer training examples.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aghdam, in view of Shen et al., “An Improved Parallel Bayesian Text Classification Algorithm.”
Regarding Claim 8, Aghdam teaches the method of Claim 7 (and thus the rejection of Claim 7 is incorporated).  Aghdam further teaches receiving a request for a prediction comprising one or more input features (Aghdam, pg. 6852, “we use a simple classifier (nearest neighbor classifier) in that which can affect the categorization performance” where using the classifier on a received input document is receiving a request for a prediction)    Aghdam does not teach, but Shen (also performing text classification) teaches, placing the input features into an index table of key-value pairs linking the input features to their predicted outcomes (Shen, pg. 6, 1st column, 2nd-to-last paragraph, “using the key-value method to analyze the records of processing data set” with pg. 8, 2nd column, 6th paragraph “(key,value) corresponds to (text type, text content)” and pg. 7, Fig. 2, “Returns the … categories of key value pairs” where “category” denotes predicted outcomes and “text content” denotes input features as the features of Aghdam are terms/words/tokens); querying the index table of key-value pair for a predicted outcome linked to the one or more input features (Shen, pg. 7, Fig. 2, “Returns the … categories of key value pairs”) and generating a prediction based on the predicted outcome (Shen, pg. 7, Fig. 2, “Combined data generation classifier”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to parallelize the classification algorithm of Aghdam, including implementing the key-value table, as does Shen, in order to do text prediction, as does Shen.  The motivation to do so is to provide “better speedup” (Shen, pg. 1, Abstract).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aghdam, in view of Dawson et al., “Improving Ant Colony Optimization performance on the GPU using CUDA.”
Regarding Claim 11, Aghdam teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Aghdam does not teach, but Dawson (also performing ant colony optimization) teaches wherein the graph is sharded into overlapping subgraphs that are searched for a solution by the agents in parallel (Dawson, pg. 1905, 1st column, last paragraph, “the first stage of DS-Roulette tiles 4 thread warps (128 threads) so as to provided complete coverage of all potential cities [nodes/features] … We will henceforth refer to a tiled warp consisting of 32 threads as a sub-block that represents a block of potential cities” with pg. 1903, 1st column, 1st paragraph, “A thread is responsible for an individual city” so a sub-block is a shard of the graph, with, Abstract, “a parallel implementation of the Ant System algorithm”).  It would have been obvious to parallelize the ant colony optimization algorithm of Aghdam by using the parallelization strategy of Dawson on threads and tiles on a GPU, thus sharding the graph into subgraphs.  The motivation to do so is that “our new parallel algorithm executes up to 82x faster” (Dawson, Abstract) i.e. to improve the speed of the optimization algorithm.
Regarding Claim 12, the Aghdam/Dawson combination of Claim 11 teaches the method of Claim 11 (and thus the rejection of Claim 11 is incorporated).  The combination, by implementing the strategy of Dawson, has already been shown to teach distributing the subgraphs amongst cores in a multi-core graphic processing unit (Dawson, pg. 1906, 2nd column, 4th paragraph, “The GPU contains 580 CUDA cores … up to 1024 threads per thread block” where each “sub-block” of 32 threads was previously identified with a shard/subgraph).

Claims 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aghdam, in view of Breckenridge, US PG Pub 2012/0191631.
Claims 13 and 15-19 recite a server computer comprising: a processor; a network interface; and a non-transitory computer readable medium comprising code for instructing the processor to implement the precise method of Claims 1 and 3-7.  Aghdam (in combination with Breckenridge) has already been shown to teach the limitations of the methods, but Aghdam does not explicitly teach a server computer comprising a processor, a network interface, and a non-transitory computer-readable medium.  Breckenridge, however, teaches these limitations (Breckenridge, Fig. 1) in a system to train an artificial intelligence model (including feature selection).  It would have been obvious to implement the system of Aghdam (and of the Aghdam/Breckenridge combination of Claim 4) on a server like that of Breckenridge.  The motivation to do so is to provide “a service … in the cloud, where a client can provide input data and a prediction request and receive in response a predictive output without expending client-side computing resources or requiring client-side expertise for predictive analytical modeling” (Breckenridge, [0010]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aghdam, in view of Breckenridge, and further in view of Wagner.
Claim 14 recites a server computer comprising: a processor; a network interface; and a non-transitory computer readable medium comprising code for instructing the processor to implement the precise method of Claim 2.  Aghdam (in combination with Wagner) has already been shown to teach the limitations of the methods, but Aghdam does not explicitly teach a server computer comprising a processor, a network interface, and a non-transitory computer-readable medium.  Breckenridge, however, teaches these limitations (Breckenridge, Fig. 1) in a system to train an artificial intelligence model (including feature selection).  It would have been obvious to implement the system of Aghdam/Wagner  on a server like that of Breckenridge.  The motivation to do so is to provide “a service … in the cloud, where a client can provide input data and a prediction request and receive in response a predictive output without expending client-side computing resources or requiring client-side expertise for predictive analytical modeling” (Breckenridge, [0010]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aghdam, in view of Breckenridge, and further in view of Shen et al., “An Improved Parallel Bayesian Text Classification Algorithm.”
Claim 20 recites a server computer comprising: a processor; a network interface; and a non-transitory computer readable medium comprising code for instructing the processor to implement the precise method of Claim 8.  Aghdam (in combination with Shen) has already been shown to teach the limitations of the methods, but Aghdam does not explicitly teach a server computer comprising a processor, a network interface, and a non-transitory computer-readable medium.  Breckenridge, however, teaches these limitations (Breckenridge, Fig. 1) in a system to train an artificial intelligence model (including feature selection).  It would have been obvious to implement the system of Aghdam/Shen on a server like that of Breckenridge.  The motivation to do so is to provide “a service … in the cloud, where a client can provide input data and a prediction request and receive in response a predictive output without expending client-side computing resources or requiring client-side expertise for predictive analytical modeling” (Breckenridge, [0010]).
Response to Arguments
Applicant’s arguments filed January 27th, 2022, have been fully considered, but are not fully persuasive.
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of the previous office action have been fully considered, and due to claim amendments, are persuasive.
Applicant’s arguments regarding the prior art rejections of the claims have been fully considered, but are not persuasive.
Applicant first argues with respect to the 35 U.S.C. 102(a)(1) rejection of Claim 1, that the grouping input nodes to identify candidate features step must occur after the plurality of path optimizations performed in step (b) and that since the grouping occurs every iteration of the path optimizations in Aghdam, this limitation is not fulfilled.  However, because each iteration of the large loop in Fig. 2 represent an optimization, and many instances of optimization iterations are performed, any grouping in any traversal of the loop after the second traversal occurs after a plurality of path optimizations have been performed.  Applicant’s argument that “the claimed grouping uses an output of the optimized paths from the path optimization, whereas Aghdam refers to subsets of features used within ant colony [optimization]”.  For clarity – the selected features of Aghdam (see Fig. 1 & Fig. 2, “selected subsets”)  are outputs of each previous round of optimization/iteration, and are indeed used within a given round.  However, the grouping/output still clearly occurs after a plurality of path optimizations performed in step (b) – where that set of a first number of optimizations is mapped to the plurality earlier in the current rejection.
Applicant next argues that “’features’ in the current application is different than the ‘features’ in Aghdam.  The ‘features’ in Claim 1 are input into a separate ‘artificial intelligence path optimization model to the ant colony optimization model, whose purpose is to choose input features for a particular classifier/artificial intelligence model – in the case of Aghdam, a nearest neighbor classifier (see pg. 6582, 2nd column, 2nd paragraph) for text categorization.  The purpose of the ant colony optimization algorithm is to choose appropriate features for use in the text classifier/the nearest neighbor classifier – precisely as recited in the claimed invention.
Applicant next argues that “the nodes are selected based on performance for the path optimization, and not correlation.”  The examiner does not disagree.   However, selecting nodes based on correlation is not required by the claim language – the claim only recites that the input nodes of the new features are correlated to each other.  As nodes/features of Aghdam are correlated to each other (the selection is performed in order to reduce redundancy/correlation, see pg. 6843, 1st column 1st paragraph) this limitation is fulfilled.
Applicant next argues that “the classifier in Aghdam is done as part of the ant colony optimization … the artificial intelligence model in claim 1 is a separate model than the path optimization (including the classifier) in Aghdam”.  The rejection maps the claimed path optimization model to the ant colony optimization model of Aghdam, and the classifier to the claimed artificial intelligence model.  These are clearly different models.  The purpose of the ant colony optimization is to find an appropriate set of features to use in the classifier, and as part of that search, it tests instances of the classifier trained using different features.  As noted above, this is precisely the purpose of the claimed/disclosed invention – an algorithm to select appropriate features for a classifier/artificial intelligence model.  Applicant’s statement that “the best subset is a result of finding optimized paths in Aghdam” is correct – Aghdam uses the ant colony optimization algorithm, finding optimized paths, in order to perform features selection for a 
The claim amendments therefore do not distinguish the claimed invention from the invention of Aghdam.
Applicant’s arguments regarding the other independent and dependent claims rely upon the allowability of Claim 1, and thus are unpersuasive.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104. The examiner can normally be reached Monday - Friday, 8:30am -5pm Central.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M SMITH/Primary Examiner, Art Unit 2122